By the Court :
The statute law of the state can neither be repealed nor amended by.a joint resolution of the general assembly.
In the joint resolution, adopted April 16, 1896, (92 Laws, 787,) recommending to the electors of the state the necessity for a convention to' revise, amend, or change the constitution of the state, the provision directing the mode in which they shall vote thereon, the provision authorizing the deputy state supervisors of elections, to determine how the official ballot shall, in this regard, be printed, and the provision that the convention shall not sit more than ninety days, and that the pay of its members shall not exceed five dollars each per day, are void. And these provisions being so intimately connected with the recommendation for calling a convention, that the court cannot say that the recommendation would have been made without these void provisions the whole resolution must be and is held void.
It is therefore ordered and adjudged, that the defendant be ousted from the claimed power of causing the official ballot for the coming November election to be printed in accordance with said resolution, or in any form, so as to submit the question of calling a constitutional convention to the electors of the state.